FOX, J.
This cause reaches this court by appeal from a judgment by the Greene County Criminal Court, of conviction of the defendant for grand larceny.
The prosecution was predicated upon an information filed by the prosecuting attorney of Greene county, *415in which the defendant is charged with stealing a cow in Greene county, on the '30th day of September, 1903.
There was no bill of exceptions filed in the cause and it is here simply upon the record proper. We have examined the record and find that in all essential particulars it is substantially in proper form. It js a companion case to one against the same defendant decided by Judge Gantt at the present sitting of this court. The records are alike, and present the same questions.
Adopting the views expressed by Gantt, J.; as well as the conclusions reached, it results in the affirmance of the judgment, and it is so ordered.
Gantt, J., concurs; Burgess, P. J., absent.